Citation Nr: 1821798	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurocognitive disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski,  Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to January 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for PTSD.  

In September 2011, a personal hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a February 2012 decision, the Board denied a rating in excess of 10 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated and remanded pursuant to a June 2013 Court Order.  

The issue was remanded by the Board for further development of the evidence in February 2014 at which time the issue of TDIU was added for appellate consideration.  The September 2015 rating decision denied TDIU.  

In a June 2016 remand, the Board denied an increased rating for PTSD and  determined the issue of entitlement to service connection for a neurocognitive disorder to include as secondary to service-connected PTSD was also on appeal.  The issues of service connection for a neurocognitive disorder and TDIU were remanded for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.

REMAND

The Board finds that the February 2017 VA examination is inadequate.  The examiner diagnosed the Veteran with a mild neurocognitive disorder.  The examiner found that the etiology of the neurocognitive disorder was unrelated to PTSD and/or military service.  The examiner failed to specifically address whether the Veteran's neurocognitive disorder was aggravated by his service-connected PTSD as per the June 2016 remand directives.  The examiner also failed to specifically address whether the Veteran's neurocognitive disorder was aggravated by medications prescribed for his service connected  PTSD. The Board finds the February 2017 examination inadequate; therefore, the Board must remand the case so that the June 2016 remand directives may be substantially completed.  An addendum opinion is required to specifically address whether the Veteran's neurocognitive disorder was either aggravated by the Veteran's PTSD or aggravated by medications prescribed for his service-connected PTSD. 

The issue of TDIU is found to be inextricably intertwined with the issue of service connection for a neurocognitive disorder.  The TDIU claim cannot be reviewed while the pending claim of service connection for a neurocognitive disorder, to include as secondary to PTSD and/or secondary to medications prescribed for PTSD, remains unsolved.  Thus adjudication of the claim of TDIU must be held in abeyance pending further development/ adjudication of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent updated VA and non-VA medical records and associate any such records with the claims file. 

2.  Following completion of the above, ask the February 2017 VA examiner to provide specific addendum opinions as to the etiology of any current neurocognitive disorder.  If the February 2017 VA examiner is not available another medical professional with appropriate medical expertise should be requested to provide addendum opinions.  If the medical professional deems it necessary, he or she can schedule the Veteran in for an in- person examination.  The examiner should provide opinions in answer to the following questions:

(a)  Is it at least likely as not (50 percent or greater probability) that the Veteran's current neurocognitive disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD?

(b)  Is it at least likely as not (50 percent or greater probability) that the Veteran's current neurocognitive disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by medications prescribed for the Veteran's service-connected PTSD? 

The examiner must provide a complete rationale for all opinions provided. 

The examiner should discuss and reconcile his/her findings and conclusions with the July 2016 and February 2017 VA examiners' medical opinions and conclusions.

The examiner should comment on functional impairment due to the neurocognitive disorder as it relates to the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.

3.  Then readjudicate the claims on appeal.  If any claim is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

